Exhibit 10.01

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into between Centuri
Construction Group, Inc. (“Centuri”) and Paul M. Daily (“Employee”) on this 18th
day of April, 2016 (the “Effective Date”). For purposes of this Agreement,
“Employer” shall mean Centuri or any other affiliated entity that is deemed to
be the employer of Employee, and “Employer Group” shall mean Centuri and its
predecessors, successors, and past, present and future operating companies,
divisions, subsidiaries and/or affiliates.

 

I.

RECITALS

WHEREAS, Centuri has offered to Employee, subject to the terms and conditions of
this Agreement, employment in the position of President and Chief Executive
Officer of Centuri and Employee has agreed to accept such employment pursuant to
the terms and conditions hereof.

NOW, THEREFORE, in consideration of the promises and obligations of Employer and
Employee under this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employer and Employee
hereby agree as follows:

 

II.

TERMS OF EMPLOYMENT

A. Position and Duties. Employee is hereby employed by Employer as President and
Chief Executive Officer. Employee shall have the primary responsibilities,
duties and authority described in Exhibit A hereto, as the same may be modified
from time to time by the Board of Directors of Centuri (“Board”) or the Chairman
of the Board in their discretion in a manner consistent with Employee’s
position. Employee shall devote his full business time, attention and effort to
the performance of this Agreement and to his duties as described herein.

1. Employee shall faithfully adhere to, execute and fulfill the duties described
in Exhibit A hereto, as in effect from time to time, and any such other duties
as shall be assigned to Employee from time to time by the Board or the Chairman
of the Board.

2. Employee agrees to devote full business time, attention and effort to the
business and affairs of Employer, to discharge the responsibilities assigned to
Employee hereunder, and to use Employee’s reasonable best efforts to perform
faithfully and efficiently such responsibilities.

3. Employee shall not, during the term of his employment, be engaged in any
other business activity pursued for gain, profit or other pecuniary advantage if
such activity interferes with Employee’s duties and responsibilities to
Employer. The foregoing limitations shall not be construed as prohibiting
Employee from serving on corporate, civic or charitable boards or committees,
delivering lectures or fulfilling speaking engagements, teaching at educational
institutions, or making personal investments, so long as (i) such activities do
not significantly interfere with the performance of Employee’s responsibilities
to Employer as set forth in this Agreement or present a conflict of interest and
(ii) any outside board position is approved by the Chairman of the Board.



--------------------------------------------------------------------------------

4. In the performance of his duties, Employee shall use his best efforts to
adhere to the legal requirements codified in statutes, ordinances and
governmental regulations applicable to Employer.

B. Term. The initial term of this Agreement shall begin on the Effective Date
and shall continue until April 18, 2018, unless terminated sooner pursuant to
the provisions of this Agreement (the “Initial Term”). At the expiration of the
Initial Term, unless terminated sooner pursuant to the provisions of this
Agreement, and each annual anniversary thereafter, this Agreement will renew
automatically for an additional one (1) year period (the “Renewal Term”) unless
either party notifies the other party in writing of its or his intention not to
renew this Agreement (the “Renewal Termination Notice”) not less than six
(6) months prior to the expiration of the Initial Term or of any Renewal Term
(the Initial Term and any Renewal Term are referred to collectively as the
“Term”).

1. Termination upon Death. This Agreement (and all of Employee’s rights and
Employer’s obligations hereunder except as provided for in Employer’s welfare
benefit or incentive plans that Employee participates in at time of death) shall
terminate as of the date of Employee’s death.

2. Termination upon Disability. If Employee becomes Disabled as defined herein,
Employer may, by written notice to Employee, terminate this Agreement and
Employee’s employment hereunder. For purposes of this Agreement, “Disabled” or
“Disability” means, as determined by the Board, that (i) Employee is unable to
engage in any substantial gainful activity by reason of a physical or mental
impairment that is expected to result in death or last twelve (12) months or
more, or Employee receives replacement income for three (3) months or more due
to such physical or mental impairment or (ii) such other definition that
complies with the definition of disability under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations promulgated
thereunder.

3. Termination for Cause. Employer may terminate this Agreement and Employee’s
employment hereunder for Cause by providing written notice to Employee of its
intention to do so. For purposes of this Agreement, “Cause” shall mean:

a) Employee’s negligence in the performance of, intentional nonperformance of,
or inattention to his material duties and responsibilities hereunder, any of
which continue for five (5) business days after receipt of written notice of
need to cure the same;

b) Employee’s willful dishonesty, fraud or material misconduct with respect to
the business or affairs of Employer;

c) the violation by Employee of any of Employer’s policies or procedures, which
violation is not cured by Employee within five (5) business days after Employee
has been given written notice thereof;

 

2



--------------------------------------------------------------------------------

d) a conviction of, a plea of nolo contendere, a guilty plea, or confession by
Employee to, an act of fraud, misappropriation or embezzlement or any crime
punishable as a felony or any other crime that involves moral turpitude;

e) Employee’s use of illegal substances or habitual drunkenness; or

f) the breach by Employee of this Agreement if Employee does not cure such
breach within five (5) business days after Employee has been given written
notice thereof.

4. Termination for Good Reason. Employee may terminate this Agreement and his
employment hereunder for Good Reason in the twenty-four (24) months following a
Change in Control by providing written notice to Employer of his intention to do
so. For purposes of this Agreement, “Good Reason” shall mean:

a) the assignment to Employee of any duties inconsistent with Employee’s
position (including offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section II.A of this Agreement and
as in effect immediately prior to the Change in Control, or any other action by
Employer that results in a diminution in such position, authority, duties or
responsibilities (excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith);

b) any material breach of this Agreement by Employer, including any requirement
that Employee be based at any office or location that results in a violation of
Section II.E of this Agreement;

c) any failure by Employer to comply with any of the provisions of Section III
of this Agreement (excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith);

d) any failure by Employer to continue in effect any cash or stock-based
incentive or bonus plan, retirement plan, welfare benefit plan or other
compensation, retirement or benefit plan and policy, unless the aggregate value
(as computed by an independent employee benefits consultant selected by Employer
and reasonably acceptable to Employee or Employee’s legal representative) of all
such compensation, retirement or benefit plans and policies provided to Employee
is not materially less than their aggregate value as in effect at any time
during the one hundred twenty (120) day period immediately preceding a Change in
Control or, if more favorable to Employee, those provided generally at any time
after the Change in Control to other peer employees of Employer and its
affiliated companies;

e) Employee’s receipt from Employer of a Renewal Termination Notice as provided
in Section II.B; and

f) in the event of a pending Change in Control, Employer and Employee have not
received written notice at least five (5) business days prior to the anticipated
closing date of the transaction giving rise to the Change in Control from the
successor to all or a substantial portion of the Employer Group’s business
and/or assets that such successor is willing as of the closing to assume and
agree to perform Employer’s obligations under this Agreement in the same manner
and to the same extent that Employer is hereby required to perform.

 

3



--------------------------------------------------------------------------------

Employee must provide written notice to Employer of the existence of the
condition(s) described in Section II.B.4.a through Section II.B.4.d above within
90 days of the initial existence of the condition(s). Employer shall have 30
days after such notice is given during which to remedy the condition(s), and
such occurrence shall not be deemed to constitute Good Reason if such event or
circumstance has been fully corrected by Employer within the 30 day cure period
and Employee has been reasonably compensated for monetary losses or damages
resulting therefrom.

For purposes of this Agreement, “Change in Control” shall mean (1) the sale
(other than to a member of the Employer Group) of substantially all of the
operating assets of (a) Centuri and its subsidiaries or (b) the Parent Company
and its subsidiaries, (2) the acquisition (other than by a member of the
Employer Group) of more than fifty percent (50%) of the stock of Centuri by a
group of shareholders or an entity which acquires control of Centuri, (3) a
merger or consolidation of Centuri with any other entity, other than a merger or
consolidation which would result in the voting securities of Centuri outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) fifty percent (50%) or more of the total voting power represented by the
voting securities of Centuri or such surviving entity outstanding immediately
after such merger or consolidation, (4) a merger or consolidation of Parent
Company with any other entity, other than a merger or consolidation which would
result in the voting securities of Parent Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) fifty percent (50%) or
more of the total voting power represented by the voting securities of Parent
Company or such surviving entity outstanding immediately after such merger or
consolidation, (5) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
but excluding any person described in and satisfying the conditions of Rule
13d-1(b)(1) thereunder), becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Parent
Company representing more than 30% of the combined voting power of the Parent
Company’s then outstanding securities entitled to then vote generally in the
election of directors of the Parent Company, or (6) during any period not longer
than two (2) consecutive years, individuals who at the beginning of such period
constituted the board of directors of the Parent Company cease to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Parent Company’s shareholders, of each new board member was approved by a
vote of at least three-fourths (3/4) of the board members then still in office
who were board members at the beginning of such period (including for these
purposes, new members whose election was so approved). For purposes of this
Agreement, “Parent Company” shall mean Southwest Gas Corporation or, following
the reorganization described in Southwest Gas Corporation’s Form 8-K filed with
the Securities and Exchange Commission on October 13, 2015, the new publicly
traded holding company that will directly or indirectly hold majority equity
interests of Southwest Gas Corporation and Centuri. It is expressly understood
that the reorganization described in such Form 8-K will not constitute a Change
in Control.

 

4



--------------------------------------------------------------------------------

C. Notice of Termination. Any termination by Employer for Cause or Disability or
by Employee for Good Reason shall be communicated by a Notice of Termination
provided to the other party pursuant to the provisions of Section VIII.C of this
Agreement. For purposes of this Agreement, “Notice of Termination” means a
written notice that: (1) indicates the specific termination provision or
provisions as set forth in this Agreement relied upon by either Employer or
Employee; (2) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide the basis for termination under the
provision or provisions of this Agreement relied upon by either Employer or
Employee; and (3) if the Date of Termination (as defined below) is other than
the date of receipt of such Notice of Termination, specifies the termination
date. The failure by either Employer or Employee to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Cause or
Good Reason shall not waive any right of Employer or Employee or preclude
Employer or Employee from asserting such fact or circumstance in enforcing
Employer’s or Employee’s rights or obligations under this Agreement.

D. Date of Termination. According to this Agreement, “Date of Termination” shall
mean: (1) if Employee’s employment is terminated for Cause or Disability, or by
Employee for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein or as required under this Agreement; (2) if
Employee’s employment is terminated by Employer other than for Cause or
Disability, the Date of Termination shall be the date on which Employer notifies
Employee of such termination; (3) if Employee’s employment is terminated by
reason of death, the Date of Termination shall be the date of the death of
Employee; or (4) if Employee voluntarily terminates his employment, the Date of
Termination shall be the date on which Employee and Employer shall agree to be
the Date of Termination.

E. Place of Performance. Nothing contained in this Agreement shall be deemed to
require Employee to relocate from Phoenix, Arizona to another geographic
location in order to carry out Employee’s duties and responsibilities under this
Agreement, other than normal business travel consistent with Employee’s duties,
responsibilities and position.

F. Representation. Employee represents and warrants to Centuri that Employee is
not bound by any covenant not to compete or similar agreement that would
prohibit Employee from performing, or would restrict or limit Employee in
Employee’s performance of, Employee’s job duties for Centuri. Employee shall
indemnify and hold harmless Employer Group and its officers, managers, members,
agents and representatives from and against any damages, losses, claims, costs
(including attorneys’ fees) incurred by any of them arising out of or resulting
from any breach of the foregoing representation and warranty by Employee.
Centuri acknowledges that Employee is subject to a non-solicitation of IEA
employees until September 3, 2016.

 

III.

COMPENSATION

A. Annual Base Salary. Employer agrees to compensate and pay Employee, or to
cause Employee to be compensated and paid no less than, an annual base salary of
$475,000, payable on a regular basis in accordance with Employer’s standard
payroll procedures but not less frequently than monthly.

 

5



--------------------------------------------------------------------------------

On at least an annual basis, the Board or a duly constituted committee thereof
will review Employee’s performance and may make increases to Employee’s annual
base salary if, in its sole discretion, any such increase is warranted.

B. Bonus. Employee shall participate in Employer’s short-term, long-term and
supplemental incentive bonus plans (as applicable) at a level commensurate with
Employee’s position. Employee’s target cash award opportunity is 120% of base
salary for the Short-Term Incentive Plan and 50% of base salary for the Long
Term Incentive Plan, subject to the provisions contained in the plan documents,
copies of which have been provided to Employee. Employee may participate in
other current and future incentive bonus plans as determined by the Board or a
duly constituted committee thereof. During his first thirty (30) days of
employment, Employee must elect to have his Short-Term Incentive Plan payout for
fiscal year 2016 either fixed at target or based on actual performance results
for 2016 (which could cause the payout to be above or below target). The
election must be provided in writing to the Chairman of the Board. If no
election is timely made, the Short-Term Incentive Plan will payout based on
actual performance results for 2016. In either case, the 2016 payment will be
prorated to nine (9) months.

C. Incentive, Savings and Retirement Plans; Perquisites; LTCIP Contributions.
Employee shall be entitled to participate in all incentive, deferred
compensation, savings and retirement plans, perquisites, practices, policies and
programs generally applicable to other peer employees of Employer. Employee is
required to participate in the Long-Term Capital Investment Plan (“LTCIP”). The
LTCIP currently requires Employee to invest at least fifty percent (50%) of his
short-term incentive until he meets the established investment requirement. On
both the first and second anniversaries of Employee’s hire date, if Employee is
still employed by Employer, Centuri will deposit $237,500 into Employee’s LTCIP
account. The Centuri contribution will count toward the total investment
requirement, but it does not negate Employee’s obligation to contribute at least
fifty percent (50%) of his short-term incentive each year until the investment
requirement is met. During the Initial Term, Employer shall provide Employee an
annual vehicle allowance of no less than $23,400 with the business cost of
gasoline paid by the Company, social club membership consistent with its
existing policies, $5,000 allowance every 3 years for basic estate and financial
planning (not to be used for income tax filings). Following the Initial Term,
any vehicle allowance, social club membership or basic estate and financial
planning allowance will be based on current Centuri policies then in effect.

D. Welfare Benefit Plans. Employee and Employee’s eligible dependents shall
receive coverage under the welfare benefit plans, practices, policies and
programs provided by Employer including, but not limited to, medical,
prescription, dental, disability, group life (no less than $500,000 life
insurance coverage paid by Employer for Employee), accidental death and travel
accident insurance plans and programs, generally applicable to other peer
employees of Employer, the terms and conditions of which shall be no less
favorable than those available to other similarly situated officers of Employer.
Employee will be entitled to no less than four (4) weeks of annual vacation.

E. Reimbursement of Expenses. Employer shall reimburse Employee or cause
Employee to be promptly reimbursed for all reasonable and necessary expenses
incurred by Employee in furtherance of the business and affairs of the Employer
Group including, but not

 

6



--------------------------------------------------------------------------------

limited to, all travel expenses and living expenses while away from home on
business or at the request of Employer or the Board. Such reimbursement shall be
effected as soon as reasonably practicable after such expenditures are made,
against presentation of signed, itemized expense reports in accordance with the
travel and business expense reimbursement policies of Employer. This provision
does not apply to relocation expenses.

F. Relocation. In lieu of reimbursement under the Employer’s relocation policy,
Employer will pay Employee $150,000, payable in $50,000 installments following
each of the first three (3) months of Employee’s employment. If Employee’s
employment hereunder terminates for any reason other than his death or
disability or termination by Employer without Cause during the Initial Term,
Employee agrees to promptly reimburse Centuri for a portion of the $150,000
payment, based on the following fraction: the number of months remaining in the
Initial Term as of the Date of Termination over twenty-four (24) months.

G. Severance Benefits upon Termination. As set forth below, the following
obligations are imposed upon Employer upon termination of this Agreement;
provided, however, that to be entitled to such severance benefits, Employee will
be required to execute, and not revoke, a Confidential Severance Agreement and
Release provided by Employer as more fully described in Section III.J below.

1. Death. If Employee’s employment is terminated due to his death, Employee
shall not be entitled to any severance benefits under the terms of this
Agreement.

2. Disability. If Employee’s employment is terminated due to his Disability,
Employee shall be entitled to severance benefits equal to one (1) year of
Employee’s annual base salary. Subject to Employee’s compliance with the
requirements of Section III.J below, such severance benefits shall be paid to
Employee in a lump-sum payment within sixty (60) days of the Date of
Termination.

3. Cause. If Employee’s employment is terminated for Cause as defined under this
Agreement, Employee shall not be entitled to any severance benefits under the
terms of this Agreement except for payment of amounts of Base Salary accrued
through the termination date.

4. Without Cause. If Employee’s employment is terminated by Employer without
Cause (other than within the twenty-four (24) months following a Change in
Control), Employee shall be entitled to severance benefits equal to two
(2) years of Employee’s annual base salary plus payment of any unpaid Short-Term
Incentive Plan bonus from the year prior to the year of termination, and for a
period of two (2) years following Employee’s termination continuation of
medical, dental and vision benefit coverage for Employee and Employee’s
dependents at least equal to those that would have been provided to the same in
accordance with the plans, programs, practices and policies described in Section
III.D of this Agreement if Employee’s employment had not been terminated or, if
more favorable to Employee, as in effect generally at any time thereafter with
respect to other peers of Employee; provided, however, that if Employee becomes
reemployed with another employer and is eligible to

 

7



--------------------------------------------------------------------------------

receive medical, dental or vision benefits under another employer provided plan,
the medical, dental and vision benefits described herein shall be secondary to
those provided under such other plan during such applicable period of
eligibility. Subject to Employee’s compliance with the requirements of Section
III.J below, payment in respect of base salary shall be paid to Employee in a
lump-sum payment within sixty (60) days of the Date of Termination. In the event
that Employee is entitled to receive severance benefits under Section III.H,
Employee will not be entitled to receive severance benefits under this Section.

5. Resignation by Employee. If Employee resigns his employment, Employee shall
not be entitled to any severance benefits under the terms of this Agreement
unless (i) Employer is in material breach of the provisions of Section III.A
through III.F of this Agreement taken as a whole (excluding for this purpose any
isolated, insubstantial and inadvertent action not taken in bad faith;
(ii) Employee is required to relocate from Phoenix, Arizona inconsistent with
Section II.E.; (iii) during the Initial Term of this Agreement John P. Hester
ceases to serve in the capacity of Chief Executive Officer of the Parent Company
of Centuri and Employee resigns for Good Reason within twelve (12) months of
Mr. Hester’s termination as Chief Executive Officer; or (iv) Employee resigns
his employment for Good Reason within the twenty-four (24) months following a
Change in Control as described in Section III.H below. If Employee’s resignation
is not subject to Section III.H. below and is due to events described in (i),
(ii) or (iii) of this paragraph, Employee shall be entitled to severance
benefits as described in Section II.G.4.

H. Severance Benefits upon Change in Control. Employee shall be entitled to the
severance benefits provided in this Section III.H if, within twenty-four
(24) months after a Change in Control: (i) the Employee terminates his
employment with the Employer for Good Reason or (ii) Employee’s employment is
terminated by the Employer for any reason other than (x) Employee’s death,
(y) Employee’s Disability or (z) Cause:

1. Any restricted stock awards, restricted stock units, stock options, stock
appreciation rights or performance shares to purchase or relating to the
Employer Group held by the Employee on the date of such termination, which are
not then currently vested or exercisable, shall on such date automatically
become vested or exercisable and shall remain exercisable for ninety (90) days
thereafter (subject to any fixed term of such award, unit, option, right or
share set forth in the document evidencing such award, unit, option, right or
share).

2. A lump-sum severance payment equal to the sum of:

(a) twenty-four (24) months of the Employee’s yearly base salary in effect as of
the date of such termination or, if greater, as of the date of such Change in
Control, and

(b) an amount equal to any incentive compensation that would be payable to the
Employee under any short-term incentive compensation plan of Centuri, calculated
at the designated award opportunity for the Employee at the Date of Termination
or, if greater, as of the date of such Change in Control, and at 100% of the
target, for the period during the applicable plan year preceding the date of
such termination and for the severance period of twenty-four (24) months
following the date of such termination (such post-termination period, the
“Severance Period”), and

 

8



--------------------------------------------------------------------------------

(c) an amount equal to any incentive compensation that would be payable to the
Employee under any long-term incentive compensation plan of Centuri, calculated
at the designated award opportunity for the Employee at the Date of Termination
or, if greater, as of the date of such Change in Control, for the period during
the applicable plan years preceding the date of such termination as if Employee
was retirement eligible under the applicable plan and for the Severance Period
at two (2) times target for the most recent three-year cycle (i.e. $475,000
using base salary, target and award opportunity at the time of execution of this
Agreement), and

(d) an amount equal to the full cost of health and dental coverage for Employee
(and his eligible dependents) for the Severance Period, which amount shall be
calculated based on the full cost of continued health and dental coverage for
Employee (and his eligible dependents) under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended, as of the date of termination or, if
greater, as of the date of such Change in Control, and

(e) an amount equal to the full cost of replacement disability and life
insurance coverage for Employee (other than travel/accident) for the Severance
Period, which cost shall be calculated as of the Date of Termination or, if
greater, as of the date of such Change in Control.

Subject to the limits in Section III.I. below, payment of the foregoing lump-sum
severance payment shall be made in accordance with Centuri’s regular payroll
procedures and be made to Employee on the first regularly scheduled Centuri
executive pay date that occurs sixty (60) days after the termination of
Employee’s employment.

3. Centuri shall pay Employee any benefits under Centuri’s benefit plans, which
are fully vested on the date of such termination, in accordance with their
terms, including with respect to applicable payment schedules and any applicable
elections.

4. Employee shall be entitled to reimbursement of reasonable expenses actually
incurred by Employee directly related to outplacement services, which
reimbursement shall not exceed Thirty Thousand Dollars ($30,000). Such
reimbursement shall only be made for outplacement services directly related to
such termination. Such expenses must be incurred not later than the end of the
second calendar year following the calendar year of such termination. Such
expense must be submitted by Employee to Centuri as promptly as practicable, and
in no event later than required by Centuri in order for Centuri to make such
reimbursement no later than last day of the third calendar year following the
calendar year in which such termination occurs. In no event shall Centuri make
any such reimbursement later than the last day of the third calendar year
following the calendar year in which such termination occurs.

5. If Employee’s employment is terminated by Employer prior to the occurrence of
a Change in Control, and if it can be shown that Employee’s termination (a) was
at the direction or request of a third party that had taken steps reasonably
calculated to effect the Change in Control thereafter, or (b) otherwise occurred
in connection with, or in furtherance of, the Change in Control, Employee shall
have the rights described in this Section III.H above, as if a Change in Control
had occurred on the date immediately preceding such termination.

 

9



--------------------------------------------------------------------------------

6. Limitation on Severance Benefits. Anything in this Agreement to the contrary
notwithstanding, in the event that it shall be determined (as herein after
provided) that any payment or distribution by Employer or any of its affiliates
to or for the benefit of Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program, or arrangement
including, without limitation, any stock option, restricted stock, stock
appreciation right or similar right, or the lapse or termination of any
restriction on, or the vesting or exercisability of, any of the foregoing
(individually and collectively, a “Payment”), would be subject, but for the
application of this Section III.H.6 to the excise tax imposed by Section 4999 of
the Code, or any successor provision thereto (hereinafter the “Excise Tax”), by
reason of being considered “contingent on a change in ownership or control” of
Employer, within the meaning of Section 280G(b)(2) of the Code, or any successor
provision thereto, then:

a) if the After-Tax Payment Amount would be greater by reducing the amount of
the Payment otherwise payable to Employee to the minimum extent necessary (but
in no event less than zero) so that, after such reduction, no portion of the
Payment would be subject to the Excise Tax, then the Payment shall be so
reduced; and

b) if the After-Tax Payment Amount would be greater without the reduction then
there shall be no reduction in the Payment.

As used in this Section III.H.6, “After-Tax Payment Amount” means (i) the amount
of the Payment, less (ii) the amount of federal income taxes payable with
respect to the Payment calculated at the maximum marginal income tax rate for
each year in which the Payment shall be paid to Employee (based upon the rate in
effect for such year as set forth in the Code at the time of the Payment), less
(iii) the amount of the Excise Tax, if any, imposed upon the Payment. For
purposes of any reduction made under Section III.H.2, the Payments that shall be
reduced shall be those that provide Employee the best economic benefit, and to
the extent any Payments are economically equivalent, each shall be reduced pro
rata.

I. Compliance with Section 409A of the Code. The payments to be made under this
Agreement are intended to be exempt from or compliant with Section 409A of the
Code. Specifically, the severance payments and benefits under Section III.G and
Section III.H hereof are intended to be exempt from Section 409A of the Code by
compliance with the short-term deferral exemption as specified in 26 C.F.R.
Section 1.409A-1(b)(4) and/or the separation pay exemption as specified in 26
C.F.R. Section 1.409A-1(b)(9) or are intended to comply with Section 409A of the
Code including, but not limited to, being paid upon disability pursuant to 26
C.F.R. Section 1.409-3(i)(4), pursuant to change in control event pursuant to 26
C.F.R. Section 1.409A-3(i)(5) or pursuant to a fixed schedule or specified date
pursuant to 26 C.F.R. Section 1.409A-3(a), and the provisions of this Agreement
will be administered, interpreted and construed accordingly. Notwithstanding the
foregoing, Employer makes no representation or warranty and shall have no
liability to Employee or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code and do not satisfy an exemption from, or the conditions of,
Section 409A of the Code.

 

10



--------------------------------------------------------------------------------

For all purposes of this Agreement, Employee shall be considered to have
terminated employment with Employer when Employee incurs a “separation from
service” with the Employer Group within the meaning of Section 409A(a)(2)(A)(i)
of the Code.

If Centuri determines that severance payments due under this Agreement on
account of termination of Employee’s employment constitute “deferred
compensation” subject to Section 409A of the Code, and that Employee is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and 26
C.F.R. Section 1.409A-1(i), then such severance payments shall commence on the
first payroll date of the seventh month following the month in which Employee’s
termination occurs (with the first such payment being a lump sum equal to the
aggregate severance payments Employee would have received during the prior
six-month period if no such delay had been imposed). For purposes of this
Agreement, whether Employee is a “specified employee” will be determined by
Centuri.

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the Code
and the regulations to the extent that such reimbursements or in-kind benefits
are not excepted from Section 409A of the Code, including where applicable, the
requirement that (i) any reimbursement is for expenses incurred during
Employee’s lifetime (or during a shorter period of time specified in the
Agreement); (ii) the amount of expenses eligible for reimbursement during the
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year; (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred; and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.

J. Confidential Severance Agreement and Release. Notwithstanding any provision
herein to the contrary, if Employee has not delivered to Employer an executed
Confidential Severance Agreement and Release (the “Release”) on or before the
fiftieth (50th) day after the Date of Termination, or if Employee revokes such
executed Release prior to the sixtieth (60th) day after the Date of Termination,
Employee shall forfeit all of the payments and benefits described in Section
III.G.2 or Section III.G.4, as applicable; provided, however, that Employee
shall not forfeit such amounts if Employer has not delivered to Employee the
required form of Release on or before the 25th day following the Date of
Termination. A form of Release is attached as Exhibit B hereto. Employee
acknowledges that Employer retains the right to modify the required form of the
Release as Employer deems necessary in order to effectuate a full and complete
release of claims against the Employer Group and its affiliates, officers and
directors.

 

IV.

COMPANY-RELATED INVENTIONS AND DEVELOPMENTS

A. Records of Inventions. Employee shall keep complete and current written
records of Inventions and Developments made during the course of his employment
with Employer and promptly disclose all such Inventions and Developments in
writing to Employer so that it may adequately determine its rights in such
Inventions and Developments. Employee shall supplement any such disclosure to
the extent Employer may request. If Employee has any doubt as to whether or not
to disclose any Inventions and Developments, Employee shall disclose the same to
Employer.

 

11



--------------------------------------------------------------------------------

B. Ownership of Inventions. All Company-Related Inventions and Developments made
by Employee during the term of his employment with Employer shall be the sole
and exclusive property of the applicable member(s) of the Employer Group.
Employee shall assign, and does hereby assign, his entire right, title and
interest in such Company-Related Inventions and Developments to the applicable
member(s) of the Employer Group. Employer’s ownership and the foregoing
assignment shall apply, without limitation, to all rights under the patent,
copyright, and trade secret laws of any jurisdiction relating to Company-Related
Inventions and Developments. If Employee asserts any property right in any
Inventions and Developments made by Employee during the term of his employment
with Employer, Employee shall promptly notify Employer of the same in writing.

C. Cooperation with Employer. Employee shall assist and fully cooperate with
Employer in obtaining and maintaining the fullest measure of legal protection
which the Employer Group elects to obtain and maintain for Inventions and
Developments in which the Employer Group has a property right. Employee shall
execute any lawful document requested by Employer relating to obtaining and
maintaining legal protection for any said Inventions and Developments including,
but not limited to, executing applications, assignments, oaths, declarations and
affidavits. Employee shall make himself available for interviews, depositions
and testimony relating to any said Inventions and Developments. These
obligations shall survive the termination of Employee’s employment with
Employer, provided that Employer shall compensate Employee at a reasonable rate
after such termination for time actually spent by Employee at Employer’s
requests on such assistance. In the event Employer is unable for any reason
whatsoever to secure Employee’s signature to any document reasonably necessary
or appropriate for any of the foregoing purposes including, but not limited to,
renewals, extensions, continuations, divisions or continuations in part, in a
timely manner, Employee irrevocably designates and appoints Employer and its
duly authorized officers and agents as his agents and attorneys-in-fact to act
for Employee and on his behalf, but only for purposes of executing and filing
any such document and doing all other lawfully permitted acts to accomplish the
foregoing purposes with the same legal force and effect as if executed by
Employee.

D. Pre-employment Inventions. Employee shall completely identify on Exhibit C
attached hereto, without disclosing any trade secret or other proprietary and
confidential information, all Inventions and Developments made by Employee prior
to his employment with Employer or prior to execution of this Agreement in which
Employee has an ownership interest and which is not the subject matter of an
issued patent or a printed publication at the time Employee executes this
Agreement.

E. Disclosure of Inventions after Termination. Employee shall promptly and
completely disclose in writing to Employer’s law department all Company-Related
Inventions and Developments made by Employee during the one (1) year immediately
following Employee’s termination of employment, whether voluntarily or
involuntarily, for the purposes of determining Employer’s rights in each such
invention. It will be presumed that Company-Related Inventions and Developments
conceived by Employee which are reduced to practice within one (1) year after
termination of Employee’s employment, whether voluntary or involuntary, were
conceived during the term of Employee’s employment with Employer unless Employee
is able to establish a later conception date by clear and convincing evidence.

 

12



--------------------------------------------------------------------------------

F. As used in this Agreement, “Proprietary and Confidential Information” means
any and all non-public information or data in any form or medium, tangible or
intangible, which has commercial value and which the Employer Group possesses or
to which the Employer Group has rights. Proprietary and Confidential Information
includes, by way of example and without limitation, information concerning the
Employer Group’s specific manner of doing business, including, but not limited
to, the processes, methods or techniques utilized by the Employer Group, the
Employer Group’s customers, marketing strategies and plans, pricing information,
sources of supply and material specifications, the Employer Group’s computer
programs, system documentation, special hardware, related software development,
and the Employer Group’s business models, manuals, formulations, equipment,
compositions, configurations, know-how, ideas, improvements and inventions.

Proprietary and Confidential Information also includes information developed by
Employee during his course of employment with Employer or otherwise relating to
Company-Related Inventions and Developments, as hereinafter defined, as well as
other information to which he may be given access to in connection with his
employment.

G. As used in this Agreement, “Inventions and Developments” means any and all
inventions, developments, creative works and useful ideas of any description
whatsoever, whether or not patentable. Inventions and Developments include, by
way of example and without limitation, discoveries and improvements that consist
of or relate to any form of Proprietary and Confidential Information.

H. As used in this Agreement, “Company-Related Inventions and Developments”
means all Inventions and Developments that: (a) relate at the time of conception
or development to the actual business of the Employer Group or to its actual
research and development or to business or research and development that is the
subject of active planning at the time; (b) result from or relate to any work
performed for Employer, whether or not during normal business hours; (c) are
developed on Employer’s time; or (d) are developed through the use of the
Employer Group’s Proprietary and Confidential Information, equipment, software,
or other facilities and resources.

I. For purposes of this Agreement, “make” or “made,” when used in relation to
Inventions and Developments, includes any one or any combination of:
(a) conception; (b) reduction to practice; or (c) development; and is without
regard to whether Employee is a sole or joint inventor.

J. Acknowledgement. As of the date of this Agreement, the Employer Group is
engaged primarily in the business of specialty contracting and construction for
customers in: the energy sector (which includes natural gas, electric power,
oil, and solar and other such renewables); pipeline; conduit;
telecommunications; municipal water; waste management; transportation;
manufacturing; and traffic control. As such, the Employer Group has developed
and continues to develop and use certain trade secrets and other Proprietary and
Confidential Information, as hereinafter defined. The Employer Group has spent a
substantial amount of time, effort and money, and will continue to do so in the
future, to develop or acquire such Proprietary and Confidential Information and
promote and increase its good will. Employer and Employee acknowledge and agree
that Proprietary and Confidential Information is an asset of particular and
immeasurable value to the Employer Group.

 

13



--------------------------------------------------------------------------------

V. OBLIGATIONS RELATING TO PROPRIETARY AND CONFIDENTIAL INFORMATION

 

  A.

Obligations of Employer.

1. Proprietary and Confidential Information. Employer shall provide Employee,
during his employment, with valuable Proprietary and Confidential Information
for the purpose of assisting Employee in the performance of his job requirements
and responsibilities with Employer. In addition, Employer shall provide to
Employee, during his employment, with the equipment, materials and facilities
necessary to assist Employee in the performance of his job requirements and
responsibilities with Employer.

2. Training. Employer shall provide Employee with any and all specialized
training necessary to assist Employee in the performance of his job requirements
and responsibilities with Employer including, but not limited to, training
relating to the Employer Group’s cost structures, methods of operation, the
Employer Group’s products and marketing techniques, the Employer Group’s
business strategies, plans and models.

 

  B.

Obligations of Employee.

1. Nondisclosure of Proprietary and Confidential Information. Both during and
after the termination of employment, whether such termination is voluntary or
involuntary, Employee shall keep in confidence and trust all Proprietary and
Confidential Information. Both during and after the termination of employment,
whether such termination is voluntary or involuntary, Employee shall not use or
disclose Proprietary or Confidential Information without the written consent of
Employer, except as may be necessary in the ordinary course of performing his
duties to Employer.

2. Return of Proprietary and Confidential Information. All documents and
tangible things (whether written or electronic) embodying or containing
Proprietary and Confidential Information are the Employer Group’s exclusive
property. Employee shall be provided with or given access to such Proprietary
and Confidential Information solely for performing his duties of employment with
Employer. Employee shall protect the confidentiality of their content and shall
return all such Proprietary and Confidential Information, including all copies,
facsimiles and specimens of them in any tangible or electronic forms in
Employee’s possession, custody or control to Employer before leaving the
employment of Employer for any reason, whether voluntary or involuntary.

3. Confidential Information from Previous Employment. Employee shall not
disclose or use during his employment with Employer any proprietary and
confidential information which Employee has acquired as a result of any previous
employment or under a contractual obligation of confidentiality before his
employment with Employer and, furthermore, Employee shall not bring to the
premises of Employer any copies or other tangible embodiments of any such
proprietary and confidential information.

 

14



--------------------------------------------------------------------------------

4. Conflict of Interest. Employee shall not engage in outside employment or
other activities in the course of which Employee would use or might be tempted
or induced to use Proprietary and Confidential Information in other than the
Employer Group’s own interest.

5. Agreement Not to Compete/Solicit

a) Non-Compete. Employee agrees that during the Covenant Period (as defined
below), he shall not, without Employer’s written consent, directly or
indirectly, for himself or on behalf of or in conjunction with any other person,
persons, company, partnership, corporation or business venture of any nature:

(i) engage, as an officer, director, shareholder, owner, partner, joint venturer
or in a managerial capacity, whether as an employee, independent contractor,
consultant, advisor or sales representative, in the Business of Employer Group
(as the Business exists at the Date of Termination), within any state or
province of the United States, Canada or any other country in which the Employer
Group conducts business, including without limitation any territory serviced by
the Employer Group (the “Territory”);

(ii) call upon any person or entity which is a Customer of the Employer Group
within the Territory for the purpose of soliciting or selling products or
services in competition with the Employer Group; or

(iii) call upon any prospective acquisition candidate, on Employee’s own behalf
or on behalf of any competitor, which candidate was, to Employee’s actual
knowledge after due inquiry, either called upon by the Employer Group or for
which the Employer Group made an acquisition analysis for the purpose of
acquiring such entity.

For purposes of this provision, “Business” shall mean providing any of the
products or services offered by the Employer Group, as of the Date of
Termination, and includes without limitation, the (i) installation, replacement,
repair, inspection and maintenance of any infrastructure within the energy
sector, whether relating to oil, natural gas, electric power, or solar or other
such renewables; (ii) installation, replacement, repair, inspection and
maintenance of underground or overhead pipeline, cable, wire and conduit;
(iii) street and roadway repairs, whether by asphalt or concrete;
(iv) installation, replacement, repair, inspection and maintenance of any
infrastructure relating to municipal water and waste management;
(v) installation, replacement, repair, inspection and maintenance of industrial
facilities, including shop fabrication; and (vi) traffic control.

For purposes of this provision, “Customer” shall include any person or entity
(i) for which Employer Group provided Business services within the twenty-four
(24) months preceding the Date of Termination; (ii) for which Employer Group
sought to provide Business services within the twenty-four (24) months preceding
the Date of Termination (which includes without limitation responding to a
Request For Information or a Request For Quotation); and/or (iii) that has a
valid contract for Business services with a member of Employer Group as of the
Date of

 

15



--------------------------------------------------------------------------------

Termination. Employee hereby acknowledges the reasonableness of the twenty-four
month look back for the purposes of determining the Employer Group’s Customers,
given the seasonal nature of the relevant construction industry and long lead
time until contract execution.

b) Non-Solicitation. Employee agrees that during the Covenant Period, he shall
not, without Employer’s written consent, employ, hire, solicit, induce or
identify for employment or attempt to employ, hire, solicit, induce or identify
for employment, directly or indirectly, any employee(s) of the Employer Group on
the Date of Termination to leave his or her employment and become an employee,
consultant or representative of any other entity including, but not limited to,
Employee’s new employer, if any.

c) Publicly Traded Securities. The provisions of Section VI.B.5 of this
Agreement shall not prevent Employee from acquiring or holding publicly traded
stock or other public securities of a competing company, so long as Employee’s
ownership does not exceed two percent (2%) of the outstanding securities of such
company.

d) Agreement to Inform Subsequent Employers. For a period of two (2) years after
the termination of Employee’s employment with Employer, whether voluntary or
involuntary, Employee agrees to inform each new employer, prior to accepting
employment, of the existence of this Agreement and provide that employer with a
copy of this Agreement.

e) Reasonableness of Restrictions. Employee acknowledges that the restrictions
set forth in Section V.B.5 of this Agreement are intended to protect the
Employer Group’s legitimate business interests and its Proprietary and
Confidential Information and established relationships and good will. Employee
acknowledges that the time, geographic and scope of activity limitations set
forth herein are reasonable and necessary to protect the Employer Group’s
legitimate business interests. However, if in any judicial proceeding, a court
shall refuse to enforce this Agreement as written, whether because the time
limitation is too long or because the restrictions contained herein are more
extensive (whether as to geographic area, scope of activity or otherwise) than
is necessary to protect the legitimate business interests of the Employer Group,
it is expressly understood and agreed between the parties hereto that this
Agreement is deemed modified to the extent necessary to permit this Agreement to
be enforced in any such proceedings.

f) Ability to Obtain Other Employment. Employee acknowledges that (1) in the
event of the termination of his employment with Employer (whether voluntary or
involuntary), Employee’s knowledge, experience and capabilities are such that
Employee can obtain employment in business activities which are of a different
and non-competing nature than those performed in the course of his employment
with Employer or in the geographic areas outside of the Territory and (2) the
enforcement of a remedy hereunder including, but not limited to, injunctive
relief, will not prevent Employee from earning a reasonable livelihood.

g) Injunctive Relief. Employee acknowledges that compliance with Section VI.B of
this Agreement is necessary to protect the good will and other legitimate
business interests of the Employer Group and that a breach of any or all of
these provisions will give rise to irreparable and continuing injury to the
Employer Group that is not adequately compensable in monetary damages or at law.
Accordingly, Employee agrees that Employer, its successors and assigns, may
obtain injunctive relief against the breach or threatened breach of

 

16



--------------------------------------------------------------------------------

any or all of these provisions, in addition to any other legal or equitable
remedies which may be available to the Employer Group at law or in equity or
under this Agreement. Because Employee further acknowledges that it would be
difficult to measure any damages caused to the Employer Group that might result
from any breach by Employee of any promises set forth in this Agreement,
Employee agrees that Employer shall be entitled to an injunction or other
appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to the Employer Group, as well as to be relieved of
any obligation to provide further payment or benefits to Employee or Employee’s
dependents.

h) Other Remedies. If Employee violates and/or breaches this Agreement, Employer
shall be entitled to an accounting and repayment of all lost profits,
compensation, commissions, remuneration or benefits that Employee directly or
indirectly has realized or may realize as a result of any such violation or
breach. Employer shall also be entitled to recover for all lost sales, profits,
commissions, good will and customers caused by Employee’s

improper acts, in addition to and not in limitation of any injunctive relief or
other rights or remedies that Employer is or may be entitled to at law or in
equity or under this Agreement.

i) Costs. Employee acknowledges that should it become necessary for Employer to
file suit to enforce the provisions contained herein, and any court of competent
jurisdiction awards the Employer Group any damages and/or an injunction due to
the acts of Employee, then Employer shall be entitled to recover its reasonable
costs incurred in conducting the suit including, but not limited to, reasonable
attorneys’ fees and expenses.

j) Covenant Period. For purposes of this Section V.B.5, the Covenant Period
shall mean the period from and during the Term of this Agreement and ending on
the date that is two (2) years after Employee’s employment with Employer
terminates, whether voluntary or involuntary. For purposes of clarity, in the
event that Employee’s employment with Employer terminates for any reason,
whether voluntary or involuntary, after Employee receives a Renewal Termination
Notice and before the end of the Term, the Covenant Period shall end on the date
that is two (2) years after the termination of Employee’s employment and not two
(2) years from the Renewal Termination Notice date.

6. Nondisparagement. Employee acknowledges and agrees that both during and after
his employment with Employer, whether such termination is voluntary or
involuntary, Employee shall not disparage, denigrate or comment negatively upon,
either orally or in writing, the Employer Group or any of their respective
officers, directors, employees or representatives, to or in the presence of any
person or entity unless compelled to act by a valid subpoena or other legal
mandate; provided, however, if Employee receives such a valid subpoena or legal
mandate, he shall provide Employer with written notice of the same at least five
(5) business days prior to the date on which Employee is required to make the
disclosure.

Employer agrees to use reasonable efforts to cause the directors and executive
officers of Centuri and Parent Company not to disparage, denigrate or comment
negatively upon Employee, either orally or in writing, to any person or entity
that is not an officer, director or employee of Employer Group unless compelled
to act by a valid subpoena or other legal

 

17



--------------------------------------------------------------------------------

mandate; provided, however, if Employer receives such a valid subpoena or legal
mandate, it shall provide Employee with written notice of the same at least five
(5) business days prior to the date on which Employer is required to make the
disclosure. Employer and the directors and officers of Centuri and Parent
Company will not provide any references to future employers or third parties
without receiving a written request from Employee with an executed release from
any liability for Employer and its directors, officers, and employees.

 

VI. WAIVER OF RIGHT TO JURY TRIAL

EMPLOYER AND EMPLOYEE HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY WAIVE ANY
AND ALL RIGHTS TO TRIAL BY JURY FOR ALL CLAIMS ARISING OUT OF OR RELATING TO
THIS AGREEMENT, AS WELL AS FOR ALL CLAIMS ARISING OUT OF EMPLOYEE’S EMPLOYMENT
WITH EMPLOYER OR TERMINATION THEREFROM INCLUDING, BUT NOT LIMITED TO:

A. Any and all claims and causes of action arising under contract, tort or other
common law including, without limitation, breach of contract, fraud, estoppel,
misrepresentation, express or implied duties of good faith and fair dealing,
wrongful discharge, discrimination, retaliation, harassment, negligence, gross
negligence, false imprisonment, assault and battery, conspiracy, intentional or
negligent infliction of emotional distress, slander, libel, defamation and
invasion of privacy;

B. Any and all claims and causes of action arising under any federal, state or
local law, regulation or ordinance, including, without limitation, claims
arising under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Fair Labor Standards Act and all corresponding state laws; and

C. Any and all claims and causes of action for wages, employee benefits,
vacation pay, severance pay, pension or profit sharing benefits, health or
welfare benefits, bonus compensation, commissions, deferred compensation or
other remuneration, employment benefits or compensation, past or future loss of
pay or benefits or expenses.

 

VII. CLAIMS

Employer and Employee acknowledge and agree that this Agreement shall be
interpreted, governed by and construed in accordance with the laws of the State
of Nevada, without regard to the conflict of laws principles or rules thereof.

Employer and Employee irrevocably and unconditionally agree that any legal suit,
action or proceeding arising out of or relating to this Agreement, as well as to
all claims arising out of Employee’s employment with Employer or termination
therefrom, shall be brought in either the Federal District Court for Nevada or
in a judicial district court of Clark County, Nevada (hereinafter referred to as
the “Nevada Courts”). In that regard, Employer and Employee waive, to the
fullest extent allowed, any objection that Employer or Employee may have to the
venue of any such proceeding being brought in the Nevada Courts, and any claim
that any such

 

18



--------------------------------------------------------------------------------

action or proceeding brought in the Nevada Courts has been brought in an
inconvenient forum. In addition, Employer and Employee irrevocably and
unconditionally submit to the exclusive jurisdiction of the Nevada Courts in any
such suit, action or proceeding. Employer and Employee acknowledge and agree
that a judgment in any suit, action or proceeding brought in the Nevada Courts
shall be conclusive and binding on each and may be enforced in any other courts
to whose jurisdiction Employer or Employee is or may be subject to, by suit upon
such judgment.

In the event Employee obtains a final judgment in his favor by a court of
competent jurisdiction with respect to any dispute regarding Employer’s failure
to pay Employee on a timely basis the amounts to which he is entitled under this
Agreement or as a result of any other breach of this Agreement by Employer,
Employer shall pay all amounts and damages to which Employee may be entitled as
a result of such breach, including interest thereon and all reasonable legal
fees and expense and other costs incurred by Employee to enforce Employee’s
rights hereunder.

VIII. MISCELLANEOUS

A. Publicity Release. By executing this Agreement, Employee forever gives the
Employer Group, its successors, assigns, licensees and any other designees, the
absolute right and permission, throughout the world: (1) to copyright (and to
renew and extend any copyright), use, reuse, publish and republish photographic
portraits and pictures, motion or still, of Employee, or in which Employee may
be included, in whole or in part, or composite or distorted character in any
form, whether heretofore taken or to be taken in the future, in conjunction with
Employee’s own or a fictitious name or title (which Employee now has or may have
in the future), or reproductions thereof, in color or otherwise, made through
any media at any place, for art, advertising, trade or any other purpose
whatsoever; and (2) to record, reproduce, amplify, simulate, “double” and/or
“dub” Employee’s voice and transmit the same by any mechanical or electronic
means, for any purpose whatsoever. Employee further consents to the use of any
printed matter giving Employee, or not giving Employee, a credit, in the sole
discretion of any of the aforementioned parties to whom this authorization and
release is given, in conjunction therewith. Employee waives any right he may
have to inspect and/or approve the finished product or the advertising copy or
printed matter that may be used in connection therewith, or the use to which it
may be applied.

B. Withholding. Employer may withhold from any amounts payable under this
Agreement such federal, state, local, F.I.C.A., foreign or other taxes as shall
be required to be withheld pursuant to any applicable law or regulation.

C. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for in this Agreement shall be in writing and shall be
addressed as follows:

 

19



--------------------------------------------------------------------------------

To Employer:

 

Centuri Construction Group, Inc.

 

c/o Southwest Gas Corporation

 

5241 Spring Mountain Road

 

Las Vegas, NV 88150

 

Attention: General Counsel

To Employee:

 

Paul M. Daily

       

Notice shall be deemed given and effective: (1) upon receipt, if delivered
personally; (2) three (3) days after it has been deposited in the U.S. mail,
addressed as required above, and sent via registered or certified mail, return
receipt requested, postage prepaid; or (3) the next business day after it has
been sent via a recognized overnight courier. Employer and/or Employee may
change the address for notice purposes by notifying the other of such change in
accordance with this Section VIII.C.

D. Severability. If any provision of this Agreement is held to be invalid,
inoperative or unenforceable for any reason, it shall be modified rather than
voided, if possible, in order to achieve the intent of the parties hereto to the
maximum extent possible. In any event, if any provision of this Agreement is
held to be invalid, inoperative or unenforceable for any reason, the other
provisions of this Agreement shall be deemed valid and operative and, so far as
is reasonable and possible, effect shall be given to the intent manifested by
the provision or provisions held invalid or inoperative.

E. Survival of Certain Obligations. The obligations of the parties set forth in
this Agreement that by their terms extend beyond or survive the termination of
this Agreement, whether voluntarily or involuntarily, will not be affected or
diminished in any way by the termination of this Agreement.

F. Headings. The headings contained in this Agreement are for purposes of
reference and convenience only and are not intended in any way to describe,
interpret, define or limit the extent or intent of this Agreement.

G. Entire Agreement. This Agreement supersedes any other agreements, written or
oral, between the Employer Group and Employee, and Employee has no oral
representations, understandings or agreements with the Employer Group or any of
their respective officers, directors or representatives covering the same
subject matter as this Agreement. This written Agreement is the final, complete
and exclusive statement and expression of the agreement between Employer and
Employee and of all the terms of this Agreement. This Agreement cannot be
modified, varied, contradicted or supplemented by evidence of any prior or
contemporaneous oral or written agreements.

H. Amendment/Waiver. Neither this Agreement nor any term hereof may be modified
or amended except by written instrument signed by a duly authorized officer of
Employer and by Employee. No term of this Agreement may be waived other than by
written instrument signed by the party waiving the benefit of such term. Any
such waiver shall constitute a waiver only with respect to the specific matter
described in such written instrument and shall in no way impair the rights of
the party granting such waiver in any other respect or

 

20



--------------------------------------------------------------------------------

at any other time. Neither the waiver by Employer or Employee of a breach of or
a default under any of the provisions of this Agreement, nor the failure by
either Employer or Employee, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall be construed as a waiver of any other breach or default of a similar
nature, or as a waiver of any such provisions, rights or privileges hereunder.

I. Assignment. This Agreement is personal to the parties and neither party may
assign any rights or obligations under the same without the prior written
consent of the other; provided, however, that in the event of a sale of the
Employer Group’s business to a third party (whether by sale of all or a majority
of the Employer Group’s issued and outstanding equity securities, by a merger or
reorganization, or by a sale of all or substantially of the Employer Group’s
assets), then this Agreement may be assigned by Employer to such third party
purchaser without the prior written consent of Employee, provided that such
third party purchaser agrees to assume and abide by all of Employer’s
obligations set forth in this Agreement and provides written notice thereof to
Employee. In the event of any such assignment, all references to “Centuri”
hereunder shall mean the assignee, and to the extent any entity becomes the
successor to Centuri, all obligations hereunder shall be the obligations of the
successor and “Centuri” mean the successor entity.

J. Counterparts. This Agreement may be executed simultaneously in two (2) or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

[Signature page follows.]

 

21



--------------------------------------------------------------------------------

IN WITNESS, WHEREOF, the parties hereto have executed this Agreement as of the
date first written above, but to be effective as of the Effective Date.

 

CENTURI CONSTRUCTION GROUP, INC.:

By:

 

/s/ John P. Hester

 

John P. Hester

 

Chairman

 

EMPLOYEE:

/s/ Paul M. Daily

Paul M. Daily

 

22